DETAILED ACTION
Status of Claims
The Request for Continued Examination filed 01/13/2022 has been acknowledged. Claim 1 has been amended. Claims 2-17 have been added. Claims 1-17 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a large portion of a virtual keyboard” in claim 14 is a relative term which renders the claim indefinite. The term “large portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes fig. 4C, fig. 6C, fig. 6E, and paragraph 0069 which shows/discusses the message displayed on the keyboard including an example of a large banner of 300x250 pixels. Although the originally filed specification provides these examples, it is still unclear as to the what constitutes a “large portion” as this is a relative term, and while the originally filed specification does provide certain examples, these examples still fail to establish a standard such that one of ordinary skill in the art can reasonably appraise the scope of the invention. For example, “large portion” if defined by the example pixel dimension may cover less than 50% of a virtual keyboard area depending on the resolution of the screen. As such, the Examiner has determined the claims to be indefinite as the claims fail to clearly define the relative term. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170308292 A1) (hereafter Choi), in view of Ozaki (US 20140222588 A1) (hereafter Ozaki), in view of Cohen (US 20160371751 A1) (hereafter Cohen).
As per claim 1:
A method of displaying data related to one or more products or services in response to receiving text input on a mobile device, the method comprising
Analyzing information input to an input field of a communications application to determine one or more product or services relating to at least a portion of the information input to an input field of a communication application; (See Choi ¶0022, “As shown in FIG. 1, user interface 114 is a chat user interface. However, user interface 114 may be any graphical user interface which includes (or accesses the services of) a graphical keyboard with integrated search features. User interface 114 includes output region 116A, graphical keyboard 116B, and edit region 116C. A user of computing device 110 may provide input at graphical keyboard 116B to produce textual characters within edit region 116C that form the content of the electronic messages displayed within output region 116A. The messages displayed within output region 116A form a chat conversation between a user of computing device 110 and a user of a different computing device.” Choi discloses the input field of a communications application. See 
Although Choi discloses the above-enclosed invention, Choi fails to explicitly disclose identifying specific products/services.
However Ozaki as shown, which talks about advertisements in an input bar, teaches the concept of identifying and providing specific products/services based on user input.
(See Ozaki ¶0093, “The suggestion area 60 includes an advertisement area 50B. An advertisement 52 is shown together with a recommended additional keyword in the suggestion area 60. In this embodiment, two advertisements 52 are shown in the advertisement area 50B. Similar to the advertisement 52 shown in the advertisement area 50A, an advertisement 52 shown in the advertisement area 50B as well includes an advertisement image 54 and an advertisement text 56. Link information (URL) to a shop page or a product page is correlated to the advertisement image 54 and the advertisement text 56, so that the shop page or the product page is displayed on the display unit upon click on the advertisement image 54 or the advertisement text 56.” Ozaki teaches the concept of providing recommendations including advertisements for particular products.)

displaying a suggestion bar associated with a virtual keyboard of the mobile device, the suggestion bar including a field displaying an object that identifies the one or more products or services; (See Choi ¶0088, “As illustrated in the examples of FIGS. 4A through 4D, each example user interface 414 forms part of a chat application user interface of a chat application from application module 224. User interface 414 includes output region 416A, edit region 416C, and graphical keyboard 416B. Output region 416A and edit region 416C may both be associated with the user interface of an application or service executing on or accessible from computing device 210. Included within the graphical keyboard 416B are graphical elements displayed as keys 418A. Also included within graphical keyboard 416B is a suggestion region 418B, which may include suggested words or other information representing selectable spelling 
Although the combination of Choi and Ozaki discloses the above-enclosed invention, the combination fails to explicitly disclose the object to respond differently to different gestures.
However Cohen as shown, which talks about interactions with advertisements, teaches the concept of content objects to respond differently to different gestures.
in response to a first gesture to select the object, displaying a message associated with the one or more products or services identified by the object; and (See Cohen ¶0089, “browser is executing on the computing device 202 and the browser is displaying an information resource 210. The information resource 210 includes primary content 212 provided by the content publisher of the information resource 210 and an ad slot in which an interactive advertisement, such as the interactive ad 220 is displayed. A call to action object 222 is also displayed indicating how to interact with the interactive ad. As shown in FIG. 2A, the first content item 224 of the interactive ad 220 is displayed. In response to a user taking an action on the first content item 224 of the interactive ad 220, a target content object is provided for display as shown in FIG. 2B. FIG. 2B is a front view of the computing device displaying the collapsed version of the 
in response to a second gesture on the message being displayed, dismissing the message or saving the message. (See Cohen ¶0057, “In some implementations, different criteria may be used to determine if a user swipe should result in an expansion or not. In some implementations, multi-touch gestures or swipes rather than a single finger swipe may be used. In some implementations, other gestures may be used to provide a way to dismiss the ads for example, a swipe right gesture or a pinch-in gesture from corners of the ad may be reserved to dismiss ads.” Cohen teaches the concept of dismissing the object based on a second gesture.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Cohen with the combination of Choi and Ozaki. As shown, the combination discloses a keyboard interface for a communication application including displaying suggestions in a dedicated area and responding to gesture inputs. Choi further teaches the concept of responding to multiple inputs including dedicated gestures for opening/expanding an object and dismissing objects. Choi teaches this concept to further enable multiple types of gestures to prevent accidental interactions with the object as well as providing an improved user experience (see Choi abstract and ¶0056). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Choi to further enable additional gesture interactions to prevent accidental interactions and improve user satisfaction when interacting with the interface.
As per claim 2:
The method of claim 1, wherein the one or more products or services include two or more products or services, further comprising prioritizing the two or more products or services based on one or more predefined rules. (See Ozaki ¶0266, “In this case, priority orders are set to the advertisement areas 50A, 50B. Priority orders of the advertisement areas 50A, 50B are set such that a higher priority order is set to an advertisement area 50 more likely to be seen by a user (that is, a more outstanding advertisement area 50), for example. In a case where priority orders are set to the advertisement areas 50A, 50B, a "priority order" field may be added to the advertisement area table, so that a priority order of each of the advertisement areas 50A, 50B is registered in the "priority order" field.” Ozaki teaches the concept of prioritizing product/services based on rules.)
As per claim 5:
The method of claim 2, wherein the predefined rules include a first rule which causes the two or more products or services to be prioritized based on an auction. (See Ozaki ¶0012, “According to one aspect of the present invention, the advertisement system may further include comparison means for comparing a number of advertisements with the bid price higher than the threshold among the plurality of advertisements with a number of advertisements to be shown in the advertisement area, wherein the advertisement selection means may select the advertisement with the bid price higher than the threshold among the plurality of advertisements as an advertisement to be shown in the advertisement area, based on a result of comparison 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170308292 A1) (hereafter Choi), in view of Ozaki (US 20140222588 A1) (hereafter Ozaki), in view of Cohen (US 20160371751 A1) (hereafter Cohen), in view of Veach et al. (US 20100293060 A1) (hereafter Veach).
As per claim 3:
The method of claim 2, wherein the predefined rules include a first rule which causes the two or more products or services to be prioritized according to a relevance value. (See Ozaki ¶0070, “That is, a case will be described in which an advertisement system for providing a user with content including an advertisement area for showing (presenting) advertisements is implemented in an e-commerce system. In particular, a case will be described below in which an advertisement system for showing advertisements relevant to one or more keywords designated by a user in an advertisement area that is set in content showing a list of information items relevant to the one or more keywords (in other words, a list of information items satisfying a search condition including the one or more keywords designated by the user) is implemented in the e-commerce system.” Ozaki teaches the rules for identifying products/services based on relevance.)
Although the combination of Choi, Ozaki, and Cohen discloses the above-enclosed invention, the combination fails to explicitly disclose utilizing a relevancy value.

(See Veach ¶0044, “In the exemplary method 250' of FIG. 5, as indicated by block 540, a placement value (or more generally, "an ad preference value") is determined for each candidate ad based on the one or more performance parameters and the price.” See also Veach ¶0045, “Statistical weighting (e.g., based on a deviation such as a standard deviation) may also be used to adjust price and/or performance information. Such time and/or statistical weighting may be used, for example, to desensitize the presentation ordering operation(s) to spikes or other anomalies.” See also Veach ¶0014, “The performance information is generally a measure of user interest in the associated advertisement and may be, for example, (a) a click-through rate of the associated advertisement, (b) user ratings of the advertisement, (c) focus group ratings of the advertisement, (d) a measure of user interest for the advertisement weighted for a size of the advertisement relative to that of other advertisements, (e) a measure of user interest for the advertisement weighted for past positions of the advertisement relative to those past positions of other advertisements, (f) expected user interest in the advertisement, (g) a time needed to render the advertisement relative to that needed to render other advertisements, (h) a measure of user interest for the advertisement weighted for a media type of the advertisement, or (i) a conversion rate associated with the advertisement. Such performance information may be weighted, windowed, and/or averaged.” Veach teaches the concept of determining a value based on the relevance to users.)

As per claim 4:
The method of claim 3, wherein the predefined rules include a second rule which causes two or more products or services having a same relevance value to be prioritized according to an auction. (See Veach ¶0063, “In the case of an ad ordering system utilizing performance information, if the performance parameters have sufficient precision, ties in placement (or ad preference) values should be rare. In the event of a tie, such a tie may be broken arbitrarily, in favor of the ad with the higher bid, in favor of the ad with the better performance parameter(s), based on some additional information or performance parameter not considered in determining the placement values, etc.” Veach teaches the concept of utilizing an auction for prioritization if a tie in value is determined.)


Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170308292 A1) (hereafter Choi), in view of Ozaki (US 20140222588 A1) (hereafter Ozaki), in view of Cohen (US 20160371751 A1) (hereafter Cohen), in view of Klein et al. (US 20060136298 A1) (hereafter Klein).
As per claim 6:
The method of claim 1, wherein the mobile device is configured to receive text input via an input device, further comprising in response to receiving text input, transmitting the text input to a directed message server. (See Choi ¶0083, “Computing device 310 may send and receive data using any suitable communication techniques. For example, computing device 310 may be operatively coupled to external network 374 using network link 373A. Each of the remote devices illustrated in FIG. 3 may be operatively coupled to network external network 374 by one of respective network links 373B, 373C, or 373D. External network 374 may include network hubs, network switches, network routers, etc., that are operatively inter-coupled thereby providing for the exchange of information between computing device 310 and the remote devices illustrated in FIG. 3. In some examples, network links 373A-373D may be Ethernet, ATM or other network connections. Such connections may be wireless and/or wired connections.” Choi discloses the concept of the mobile device to communicate with external network devices for transmitting text.)
Although the combination of Choi, Cohen, and Ozaki discloses the above-enclosed invention, the combination fails to explicitly disclose utilizing intermediate servers.

(See Klein ¶0005, “Another widely used Internet application is instant messaging ("IM"). IM services of one form or another are in use by an estimated 200 million people or more. Unlike Internet browsing software, which is used to access various web pages, IM is primarily used by a subscriber to "chat" with one or more other IM users. To access an IM service, a user registers with a service provider and, after connecting to the Internet (or other appropriate data network), enter their screen name and password to log in to the IM network. Popular IM applications include AOL's Instant Messenger and Microsoft's Network Messenger services. Once a user has logged in to the appropriate IM network, his presence on the system is made known to all authorized chat partners (commonly termed "buddies"). The user can then engage in typed conversations with other IM users connected to the system.” See also Klein ¶0007, “The present invention provides methods and systems for providing services via an instant messaging service. In general, the system includes a message server that is connected to a data network through an instant messaging port. The server is logged in to the IM network and assigned a designated screen-name, such as "ACTIVEBUDDY". When the message server receives an IM message from a user, the message is processed to determine the type of request made by the user and the appropriate actions necessary to service the request.”  Klein teaches the concept of a message/chat server for managing communications between multiple users.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Klein with the combination of Choi, 
As per claim 7:
The method of claim 6, wherein the directed message server is configured to parse the text input received from the mobile device and generate a search query based on the text input that is parsed. (See Klein ¶0012, “The method also includes receiving a communication addressed to the first screen-name from the user via the instant messaging network in an instant messaging protocol, parsing the communication to determine a topic of conversation, and sending at least one of a keyword and a key phrase from the message processor to an advertisement server after parsing the communication addressed to the first screen-name. Also included in the method is the 
As per claim 8:
The method of claim 7, further comprising transmitting the search query to at least one content server and, in response to the transmitting, receiving at least one situationally relevant data element. (See Klein ¶0012, “The method also includes receiving a communication addressed to the first screen-name from the user via the instant messaging network in an instant messaging protocol, parsing the communication to determine a topic of conversation, and sending at least one of a keyword and a key phrase from the message processor to an advertisement server after parsing the communication addressed to the first screen-name. Also included in the method is the step of sending at least one of an advertisement and a link to an advertisement received from the advertisement server from the message processor to the user.” Klein teaches the concept of transmitting the keyword and receiving relevant information.)
As per claim 9:
The method of claim 8, further comprising transmitting the at least one situationally relevant data element to the mobile device, the at least one situationally relevant data element having identifying information embedded therein. (See Ozaki ¶0089, “The product list page 40 further includes an advertisement area 50A for showing advertisements. An advertisement 52 of a shop or a product correlated to the keyword designated by the user is shown in the advertisement area 50A. The advertisement 52 includes an advertisement image 54 and an advertisement text 56 (for 
As per claim 10:
The method of claim 9, further comprising: inputting identifying information into at least one merchant device; and transmitting, from the at least one merchant device to the directed message server, the identifying information associated with the at least one situationally relevant data element. (See Ozaki ¶0081, “A person in charge of a shop wishing to make advertisement accesses the advertisement server 10 via the shop terminal 30. In this case, a dedicated screen provided by the advertisement server 10 is displayed on the display unit of the shop terminal 30. The person in charge of the shop registers their advertisement in the database 12 via the dedicated screen.” Ozaki teaches the concept of inputting identifying information into a merchant device including receiving the advertisement content.)
As per claim 11:
The method of claim 10, further comprising comparing the identifying information with a search query log, wherein the search query log includes records associated with search queries generated by the directed message server. (See Klein ¶0011, “In one 
As per claim 12:
The method of claim 1, further comprising transmitting the text input to a messaging server after the message is displayed in response to receiving user selection of a send button. (See Choi ¶0089, “Also shown included within graphical keyboard 416B in the example of FIG. 4A is a search element 418C. In some examples, computing device 210 may receive an indication of user input selecting the search 212 presents a suggested query within the query suggestion region 118D or elsewhere. This input may generally correspond to the user selecting one of the displayed suggested queries. In another example, keyboard module 222, while operating in search mode, may initiate a search in response to detecting user input at locations at which PSD 212 presents graphical keys 118A followed by input at a location at which PSD 212 presents a “return” or “search” or “send” key. Such input may generally correspond to the user typing a search query using the graphical keyboard 116B and hitting “return” without selecting a suggested search query.” Choi discloses the concept of presenting additional content/suggestions prior to transmission of a message, wherein Klein teaches the concept of utilizing a message server.)
As per claim 13:
The method of claim 1, wherein the message is displayed prior to transmitting, to a messaging server, the information input to the input field of the communications application. (See Choi ¶0089, “Also shown included within graphical keyboard 416B in the example of FIG. 4A is a search element 418C. In some examples, computing device 210 may receive an indication of user input selecting the search element 418C, and in response, computing device 210 may cause graphical keyboard 416B transition to search mode in accordance with one or more aspects of the present disclosure. In the example shown, the search element 418C is displayed above the graphical keys 418A, but it may be located elsewhere within the graphical keyboard 416B. In other examples, the search element 418C may be located elsewhere within the user interface 414, including partially or entirely outside of the graphical keyboard 416B. In still other examples, the search element 418C or a component used in a similar way could be implemented as an external input or hardware input, such as an external button, switch, or other hardware input component configured to receive user input for computing device 210.” Choi discloses the concept of presenting additional content/suggestions prior to transmission of a message, wherein Klein teaches the concept of utilizing a message server.)

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170308292 A1) (hereafter Choi), in view of Ozaki (US 20140222588 A1) (hereafter Ozaki), in view of Cohen (US 20160371751 A1) (hereafter Cohen), in view of Moore et al. (US 20170109780 A1) (hereafter Moore).
As per claim 14:

However Moore as shown, which talks about interactive advertisements on virtual keyboards, teaches the concept of displaying advertising messages over a large portion of the keyboard.
The method of claim 1, wherein the message is displayed over at least a large portion of a virtual keyboard space of the mobile device. (See Moore ¶0044, “FIG. 3 is a depiction 300 of two example screenshots 301 and 303 of a virtual keyboard 308 on display 114, for example. For example, each of screenshots 301 and 303 include a virtual keyboard including a virtual spacebar 302-304. In screenshot 301, virtual spacebar 302 is displayed without an advertisement 306, The virtual spacebar 302 is configured to provide a relatively large area to display an advertisement 306. In screenshot 303, virtual spacebar 302 is displayed with an advertisement 306 inviting the user to “Swipe Here for Savings!!!” Although the advertisement 306 is displayed over virtual spacebar 302, a user may still enter space characters by pressing on or clicking the advertisement/spacebar. The user may interact with the advertisement by, for example, performing a swipe or other gesture at or near the advertisement. Although in this example the advertisement 306 is displayed in the vicinity of the virtual spacebar 302, one or more advertisements 304 may be displayed at any location on the virtual keyboard. For example, one advertisement (e.g., advertisement 304) may span the ‘W,’ ‘E,’ ‘R,’ ‘T,’ ‘S,’ ‘D,’ ‘F,’ ‘Z,’ ‘X,’ and ‘C,’ keys while another advertisement (not shown) spans the Y’ ‘U,’ ‘I,’ ‘O,’ ‘H,’ ‘J,’ ‘K,’ ‘B,’ ‘N,’ and ‘M’ 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Moore with the combination of Choi, Ozaki, and Cohen. As shown, the combination discloses the concept of providing suggestions on a virtual keyboard including suggestions regarding products/services. Moore further teaches the concept of displaying the advertising content to the virtual keyboard in a plurality of ways including having the advertisement overlapping multiple keys or across the space bar. Moore teaches these multiple techniques such that content can be displayed to the user without interrupting keyboard usability (See Moore ¶0044). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Moore to further improve keyboard usability while still providing targeted content.
As per claim 15:
The method of claim 14, wherein the virtual keyboard space includes a suggestion bar space. (See Choi ¶0088, “Also included within graphical keyboard 416B is a suggestion region 418B, which may include suggested words or other information 
As per claim 16:
The method of claim 1, further comprising: 
determining whether the second gesture is a swipe gesture in a first direction or in a second direction; (See Cohen ¶0054, “The processing circuit may also consider a speed and/or direction at which the swipe occurred to best interpret the user's desired behavior. If, during the swipe, the ad reaches a point where the ad will expand upon the user releases the ad, the processing circuit will provide visual feedback that the ad has crossed that threshold. In some implementations, the processing circuit may display the second content regardless of whether the user releases the first content object. Additionally, the ad itself may further change state throughout the swipe to reflect that it is expanding as a result of the swipe.” Cohen teaches the concept of determining direction of a swipe gesture.)
Although the combination of Choi, Ozaki, and Cohen discloses the above-enclosed invention including the concept of different interactions for different gestures, the combination fails to explicitly disclose the concept of saving the advertisement.
However Moore as shown, which talks about interactive advertisements on virtual keyboards, teaches the concept of saving the advertisement.
 in response to determining that the swipe gesture is in the first direction, removing the message from a virtual keyboard space of the mobile device and saving the message in memory; and (See Moore ¶0024, “Using the virtual keyboard, the user can swipe (e.g., make a motion up or down) to review, accept a coupon for, remove, find directions to, save, and/or query additional information for one or more coffee-related advertisements.” Moore teaches the concept of the swipe direction to save the advertisement.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Moore with the combination of Choi, Ozaki, and Cohen. As shown, the combination discloses the concept of accepting a plurality of gesture-based inputs for different interactions with a presented advertisement content. Moore further teaches additional functions available for interactive advertisements including specific interactions for saving/dismissing the advertisements. Moore teaches this concept to allow for users to further providing feedback regarding the advertisement, thereby allowing for improvements to the relevancy determination for future advertisements (See Moore ¶0017). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Moore to further allow for more interactions for users, thereby both improving usability for the user and further refining advertisement selection.
in response to determining that the swipe gesture is in a second direction, removing the message from the virtual keyboard space without saving the message in memory. (See Cohen ¶0057, “In some implementations, different criteria may be used 
As per claim 17:
Although the combination of Choi, Ozaki, and Cohen discloses the above-enclosed invention including providing brand and image information, the combination fails to explicitly disclose displaying a logo image.
However Moore as shown, which talks about interactive advertisements on virtual keyboards, teaches the concept of displaying a logo. 
The method of claim 1, wherein the object includes a logo image. (See Moore ¶0049, “The embodiments disclosed herein can be used to display various advertisement types (e.g., logos, text, graphics, images, etc.) or other information (e.g., information about operation of user computing device 110, time, etc.).” Moore teaches the image to include a logo image.)
Therefore it would have been obvious to one of ordinary skill in the art the time of the invention to have utilized the teachings of Moore with the combination of Choi, Ozaki, and Cohen as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As show, the combination discloses the concept of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miranda-Steiner (US 20110320273 A1), which talks about providing content based on conversation including keyword analysis in instant message conversation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622